Citation Nr: 9925059	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a wound to the right buttock.

2.  Entitlement to a compensable disability rating for 
malaria.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  In addition to the residuals of a wound to the 
right buttock, and malaria, service connection is also in 
effect for post-traumatic stress disorder, rated 100 percent 
disabling.  The veteran has been found to be incompetent for 
VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in October 1997, a transcript of 
which is of record.

This case was previously before the Board in May 1998, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
May 1998 remand.  Accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Service medical records show that the veteran sustained a 
wound to the right buttocks in 1952; there was no evidence of 
debridement, infection, laceration, or muscle damage, and the 
veteran was returned to duty after treatment.

2.  On physical examination in January 1960, a wound scar, on 
the edge of the gluteus on the peroneum, 1 1/2" by 1/32", was 
described as not tender, depressed or fixed; it involved the 
skin only and there was no palpable change beneath it or any 
evidence of involvement of the gluteal muscles.

3.  A December 1996 VA medical examination showed that the 
residuals of the wound to the right buttock had no visible 
scars, or evidence of tissue loss on comparison to both 
buttocks, no adhesions, no tendon damage, and no muscle 
hernia.

4.  The most recent VA medical examination for disability 
purposes, conducted in July 1998, shows that the examiner was 
unable to delineate any scars on the right buttock.  While a 
very close inspection indicated minimal remnant of a linear 
scar, the examiner found that this was not adherent or 
tender.  The examiner found no atrophy of the thigh 
musculature, or loss of musculature or soft tissue, or any 
point tenderness in the buttock or thigh.

5  Although X-rays showed that the veteran still has metallic 
fragments lodged in his hip, the July 1998 VA examiner did 
not believe that the shrapnel pieces by themselves were 
causing any specific problem to the veteran.

6.  The most recent VA examination, conducted in July 1998, 
found no evidence of ongoing malaria at the time of the 
examination or evidence of secondary problems related to the 
malaria.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a wound to the right buttock have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.56, 4.59, 4.118, 
Diagnostic Code 5317-7804 (1998).

2.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.88b, Diagnostic Code 
6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992). The veteran has asserted that his 
residuals of a wound to the right buttocks and malaria are 
more disabling than contemplated by the current evaluation.  
Therefore, his claim for increased evaluations are well-
grounded.  Therefore, his claims for increased evaluations 
are well-grounded.  As a preliminary matter, the Board notes 
that VA has accorded the veteran several examinations in 
relation to these claims, and obtained medical records 
pertaining to both disabilities.  There does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Wound Residuals

Background.  The service medical records show that the 
veteran sustained missile penetration to the right buttocks 
from an enemy grenade in October 1952.  The veteran was 
treated for this injury from October 18 to November 1, 1952, 
at which time the injury was considered to have "healed 
satisfactorily," and he was returned to duty.  There was no 
finding of debridement, infection, laceration, or of muscle 
damage in general.  An October 1953 service examination made 
a clinical evaluation of normal in regard to the veteran's 
lower extremities, spine, and other musculoskeletal.  The 
only scars identified were on the right knee.

The veteran was accorded a VA examination for disability 
evaluation purposes in January 1960.  Physical examination 
showed that the residuals of this injury consisted of a scar 
located on the edge of the gluteus on the peroneum, one inch 
to the right of the midline.  It was 1 and 1/2 inches long, and 
1/32 inch wide, not tender, depressed or fixed.  It involved 
the skin only and there was no palpable change beneath it.  
It did not show any palpable evidence of involvement of the 
gluteal muscles and there was no firm mass palpable in the 
soft tissues of the floor of the peroneum.  There was full 
range of motion in both hips with slight crepitation palpable 
over the right greater trochanter.  There was no loss of 
musculature about the hips, thighs or knees.  X-rays revealed 
an irregular density in the soft tissues medial to the femur, 
some 10 cm. below the lesser trochanter on the right.  The 
following diagnosis was given:  gunshot wound of right 
buttock, with retained metallic body in the posterior thigh.

In a March 1960 rating decision, the RO established service 
connection for residuals, gunshot wound, right buttock, with 
retained metallic body.  The residuals were evaluated as 10 
percent disabling, effective December 23, 1959.

The veteran's current claim for an increased disability 
rating was received in October 1996.  In conjunction with 
this claim, outpatient records were also obtained from the VA 
Medical Center in Albuquerque, New Mexico, which cover a 
period from August 1993 to November 1996.  Among other 
things, these records show treatment for complaints of neck, 
shoulder, and back pain.  In September 1995, the veteran was 
hospitalized following a motorcycle accident.  Physical 
examination showed that the veteran had sustained a left 
calcaneal tuberosity fracture and a partial rupture of the 
Achilles tendon.  Subsequent records from 1996 show that the 
veteran received treatment following an assault in July 1996.  
He reported being attacked by several men, and sustained 
fractured ribs as a result of this assault.  No relevant 
findings were made in regard to the residuals of the gunshot 
wound to the veteran's right buttocks.

The veteran underwent a VA medical examination in December 
1996.  The examiner noted that the veteran's medical history 
was provided by the veteran, with assistance from his 
daughter, and review of medical records.  Among other things, 
it was noted that the veteran reported that he sustained a 
shrapnel wound to the right buttocks sometime in 1952.  This 
wound was the result of a grenade thrown by an enemy soldier.  
The grenade exploded, resulting in multiple shrapnel injuries 
to the veteran's right buttocks and broken bones in the lower 
back.  The veteran reported that he had had pain in the low 
back ever since this incident, and that he was still unable 
to pass a metal detector because of the fragments in his 
right buttock.  Reference to the veteran's hospital records 
showed the following: he was hospitalized in 1984 after a 
motorcycle accident in which he fractured his jaw; he was 
hospitalized again in 1995 after a second motorcycle accident 
in which he fractured his left clavicle with a partial 
Achilles tendon rupture; and that the veteran sustained 
fractured ribs from an assault in July 1996.

The veteran's subjective complaints consisted of stiffness, 
low back pain, and chronic pain in the region of the right 
buttock which radiated down the right leg.

On physical examination, the VA examiner found no evidence of 
tissue loss upon comparison of both buttocks, no adhesions, 
no evidence of damage to the tendons, no muscle hernia, and 
no evidence of nerve damage.  The VA examiner stated that it 
was no longer possible to identify scars in the right buttock 
region, and opined that the scars were presumably small and 
no longer identifiable.  It was noted that the veteran did 
show marked loss of muscle strength, manifest by difficulty 
in removing his clothes and in dressing again because of poor 
muscle tone in the buttocks and legs.  Additionally, the 
veteran also exhibited evidence of pain by grimacing when he 
was trying to undress, and when his shoulders were moved, and 
when exercises were being performed on his back.  There was 
also marked limitation of motion for the lumbosacral spine, 
including flexion to 60 degrees; extension to 20 degrees; 
lateral flexion to 30 degrees; and rotation to 25 degrees.  
The examiner stated that review of the veteran's X-rays 
showed no evidence of retained shrapnel in the right 
buttocks, but there was evidence of healed fractures to the 
ribs, mandible, and left clavicle.

In the January 1997 rating decision, the RO denied the 
veteran's claim for a disability rating in excess of 10 
percent for the residuals of gunshot wound to the right 
buttocks.  The RO stated that the veteran was not entitled to 
a higher disability rating unless medical evidence showed 
muscular impairment as residual to the initial injury.  The 
veteran appealed this decision to the Board.

In his May 1997 Substantive Appeal, the veteran contended 
that his buttock's injury has caused him constant hip pain 
for the past forty-five years.  The veteran also contended 
that he still has metal lodged in his hip.

At his October 1997 personal hearing, the veteran testified 
that the residuals of the gunshot wound to his right buttocks 
continue to cause him pain.

When the case came before the Board in May 1998, it was 
noted, in part, that the December 1996 VA examination 
contained no actual X-ray reports of the veteran's right 
buttocks.  It was also noted that portions of the VA Schedule 
for Rating Disabilities pertaining to rating muscle injuries 
were amended, effective July 3, 1997, and that the disability 
level resulting from the veteran's service-connected gunshot 
wound injuries had not been evaluated by the RO under the new 
criteria.  Significantly, it was noted that the revised 
rating criteria provide that for slight muscle injury, 
objective findings should include no metallic fragments 
retained in muscle tissue.  Thus, the Board concluded that it 
was important to determine whether or not metallic fragments 
were present in the veteran's right buttock and right thigh.  
Accordingly, the case was remanded, in part, for a new VA 
medical examination so that X-rays could be obtained of the 
veteran's right buttock and right thigh.  Upon review of 
these X-rays, the examiner was to express an opinion as to 
whether any metallic fragments were present, and comment upon 
any other visible signs of muscle damage.

Following the Board's remand, the veteran underwent a VA 
muscles examination in July 1998.  The examiner noted that 
the veteran's claims file and hospital file were available 
and thoroughly browsed in conjunction with the examination.  
At this examination, the veteran reported that since his in-
service gunshot wound he had had multiple problems.  However, 
the examiner stated that the veteran really did not complain 
of any difficulties in the right buttock or thigh.  The 
examiner also stated that it appeared that the veteran's 
current problems were family related and social, including 
"no income."  It was further noted that the veteran 
reported that his pain seemed to be in multiple areas, but 
mainly in the region of his left buttock and low back.  He 
also reported that he took several medications, including 
pain pills.

On clinical examination, the examiner noted that the veteran 
was somewhat soiled and unkempt, but did not appear to be in 
any discomfort.  His gait appeared to be reasonably normal, 
although maybe slightly broad-based.  The veteran was able to 
walk on his tiptoes and heels.  He was also able to do deep 
knee bend and get up with ease while holding onto the 
examining couch.  His deep tendon reflexes were found to be 
normal, bilaterally, and equal in the lower extremities.  
They were noted to be somewhat sluggish at the ankle, but 
obtainable.  His plantars were found to be downgoing.  The 
examiner opined that the veteran had no sensory or motor 
deficit of any nature in the lower extremities.  With respect 
to the right buttock and right thigh area, the examiner was 
not able to clearly delineate any type of scars.  The 
examiner stated that on very close inspection there might be 
a minimal remnant of a linear scar about two inches away from 
the anal orifice in the right buttock.  However, it was not 
adherent or tender.  The examiner found no atrophy of the 
thigh musculature, or in any form of the subcutaneous tissue.  
Further, the examiner found that the veteran had excellent 
ability to bring in his hip extensors, abductors, flexors, 
and adductors.  There was no evidence of any loss of 
musculature or soft tissue.  The examiner also stated that he 
was not able to find any point tenderness about the veteran's 
buttock or in his thigh.  The veteran also had bilateral 
full, free, and painless range of motions in both hips; i.e., 
flexion to 110 degrees, abduction to 55 degrees, adduction to 
30 degrees, extension to 20 degrees, bilaterally, internal 
rotation to 45 degrees, and external rotation to 60 degrees.  
The examiner emphasized that all of these motions were 
painless, and that there was no localized tenderness about 
the hip.  Similarly, there was no evidence of any external 
problems on examination of the knee.  The veteran had neutral 
extension and flexion to 130 degrees, bilaterally.  There was 
no ligamentous laxity, and no tenderness in any area.  
Moreover, there was no pain on rotational stress test.  There 
was evidence of mild patellofemoral crepitus.  Lachman's test 
and anterior drawer test were both negative.  The examiner 
found no evidence of any vascular deficit in the veteran's 
lower extremities.

Regarding X-rays, the examiner noted that the X-rays 
available to him at the examination were of the veteran's 
pelvis and right thigh, including the hip and the knee.  The 
hip joint was found to be completely normal, bilaterally.  
The right knee joint showed some early degenerative changes, 
but there was still very good articular cartilage interval 
that had been maintained, at least 4 to 5 mm.  In regard to 
the buttock area, the examiner found no evidence of any 
radiopaque foreign body.  However, in the veteran's thigh, 
there were two metallic, irregularly shaped foreign bodies 
which were consistent with old shrapnel pieces.  The examiner 
noted that one of them appeared to be somewhat anterior and 
about 3 mm. in diameter.  There other was found to be more 
medial and about 4 to 5 mm. long, and about 3 mm. wide and 
irregular in shape.  

Based on the foregoing, the examiner concluded that the 
veteran did indeed have retained shrapnel pieces in his right 
thigh, probably in his middle third, and, "in all 
probability," over the anteromedial aspect of the limb "as 
far as can be determined."  There was no evidence of any 
retained radiopaque foreign body in the buttock area.  Also, 
the examiner stated that he was unable to find any type of 
soft tissue defect or other problems arising from the 
shrapnel pieces.  As far as the future was concerned, the 
examiner did not believe that the shrapnel pieces by 
themselves were causing any specific problem to the veteran.  
Further, the examiner opined that the shrapnel should not be 
removed.  The examiner felt that, based on what he was able 
to gather from the veteran, that the veteran's problems were 
appeared to be more psychological, and, if at all, help in 
that direction was required by him.

Thereafter, the RO confirmed and continued the assigned 10 
percent disability rating for the veteran's residual gunshot 
wounds in a December 1998 rating decision and concurrent 
Supplemental Statement of the Case.


Legal Criteria.  The residuals of the wound to the veteran's 
right buttocks are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 5317-7804.

Diagnostic Code 7804 provides a 10 percent rating for scars 
that are superficial, tender, and painful on objective 
demonstration.  This is the maximum rating available for a 
scar by itself.  In short, this Code is not for application 
regarding the veteran's claim for a disability rating in 
excess of 10 percent for wound residuals.  

Diagnostic Code 5317 provides for injury to Muscle Group 
XVII, muscles of the pelvic girdle group.  The function of 
Muscle Group XVII is the extension of the hip; abduction of 
the thigh; elevation of opposite side of pelvis; tension of 
fascia lata and iliotibial (Maissat's) band; acting with 
muscle group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of 
femur on tibia.

When the injury to Muscle Group XVII is slight, a 
noncompensable rating is assigned.  When the injury to Muscle 
Group XVII is moderate a 20 percent rating is warranted.  A 
moderately severe injury to Muscle Group XVII warrants a 40 
percent rating, while a severe injury warrants a 50 percent 
injury.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  

The criteria for rating muscle injuries was changed during 
the pendency of the veteran's appeal.  As a result, the Board 
is required to apply the version of the regulation that is 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  With respect to this requirement, the 
Board notes that a comparison to the previous version of the 
regulation does not disclose any pertinent change to the 
regulation that would affect the outcome of this decision.  
See 38 C.F.R. § 4.56 (1996).  Therefore, the Board concludes 
that the veteran is not prejudiced by application of the 
current criteria to his claim.

Slight disability of muscles is characterized by simple wound 
of muscle without debridement or infection.  Slight 
disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound 
with brief treatment and return to duty.  Healing of slight 
muscle injuries is followed by good functional results.  
Slight disability of muscles includes none of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. 4.56 (c).  Objective findings characteristic of slight 
muscle disability include minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

When evaluating any claim involving muscle injuries resulting 
in loss of use of any extremity or loss of use of both 
buttocks (Diagnostic Code 5317, Muscle Group XVII) the 
veteran may be entitled to special monthly compensation.  
38 C.F.R. § 4.73.  The provisions of 38 C.F.R. § 4.64 
provides that loss of use of both buttocks shall be deemed to 
exist when there is severe damage to muscle Group XVII, 
bilateral, and additional disability rendering it impossible 
for the disabled person, without assistance, to rise from a 
seated position and from a stooped position (fingers to toes 
position) and to maintain postural stability (the pelvis upon 
head of femur).  The assistance may be rendered by the 
person's own hands or arms, and, in the matter of postural 
stability, by a special appliance.  See also 38 C.F.R. 
§ 3.350(a)(iii)(3).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.


Analysis.  In the instant case, the service medical records 
show that the veteran was briefly treated for the residuals 
of the wound to the right buttock in service and returned to 
duty.  There was no evidence of debridement, infection, 
laceration, or muscle damage.  

VA examination in January 1960 showed that the residuals of 
this injury consisted of a scar which was not tender, 
depressed or fixed.  It involved the skin only.  There was no 
evidence of muscle damage.

The December 1996 VA examination found no evidence of 
residual scars, tissue loss, muscle hernia, or adhesions.  

The July 1998 VA examiner was unable to delineate any scars 
on the right buttock.  While a very close inspection 
indicated minimal remnant of a linear scar, the examiner 
found that this was not adherent or tender.  The examiner 
found no atrophy of the thigh musculature, or loss of 
musculature or soft tissue, or any point tenderness in the 
buttock or thigh.

Although the July 1998 VA examination shows that the veteran 
still has metallic fragments lodged in his hip, the examiner 
did not believe that the shrapnel pieces by themselves were 
causing any specific problem to the veteran.  

Based on the above medical findings, the Board concludes 
that, assuming that there was residual muscle damage, these 
findings more nearly approximate the criteria for a slight 
muscle injury under 38 C.F.R. § 4.56(a).  While the December 
1996 VA examiner did note a marked loss of strength, the 
objective medical evidence and the veteran's own testimony 
show this is primarily due to impairment of the lower back.  
As Muscle Group XVII does not affect the range of motion for 
the veteran's back, this impairment cannot be considered when 
evaluating this disability.  Therefore, the Board concludes 
that the evidence does not meet or nearly approximate the 
criteria necessary for the next higher rating of 20 percent 
under Diagnostic Code 5317.  As the veteran is not entitled 
to the next higher rating of 20 percent, it is axiomatic that 
he is not entitled to the higher ratings of 40 or 50 percent 
either.  

As an additional matter, the Board notes that the above 
medical findings shows that the provisions of 38 C.F.R. 
§ 4.64 are not applicable to the instant case.  Thus, the 
veteran is not entitled to special monthly compensation under 
38 C.F.R. § 4.73.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Furthermore, the Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
Board is of the opinion that any functional loss due to such 
pain is contemplated by the currently assigned 10 percent 
rating under Diagnostic Code 5317-7804.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a 
basis for a higher rating.  For these reasons, the Board 
finds that evidence is not evenly balanced, and that a 
disability rating in excess of 10 percent is not warranted.

II.  Malaria

Background.  The service medical records show that the 
veteran was diagnosed with and treated for malaria in July 
1953.  No residuals of malaria were noted at the October 1953 
examination.

Service connection was granted for malaria by a March 1960 
rating decision, and assigned a noncompensable disability 
rating.  

The veteran's current claim for an increased disability 
rating was received in October 1996.  In conjunction with 
this claim, outpatient records were obtained from the VA 
Medical Center in Albuquerque, New Mexico, which cover a 
period from August 1993 to November 1996.  Among other 
things, these records contain one undated notation that the 
veteran was negative for malaria.  Other than that one 
notation, the records contain no medical findings regarding 
the veteran's service-connected malaria.

In the January 1997 rating decision, the RO denied the 
veteran's claim for a compensable rating for malaria, because 
there was no evidence of a recent activation of his malaria, 
confirmed by slide, or that the veteran now had a chronic, 
residual impairment as the result of his malaria in service.

In his May 1997 Substantive Appeal, the veteran contended 
that his malaria has caused him continuous fever, loss of 
vision, stomach problems, and rotting teeth.

At the veteran's October 1997 personal hearing, it was 
contended that although the veteran's malaria was in 
remission, the veteran felt that he continued to have 
problems with the condition.  For example, it was stated that 
the veteran could not go swimming without coming out and 
having residual effects of malaria such as fever, chills, and 
shakes.  The veteran testified that the malaria caused eye 
problems and fever, which contributed to his nightmares about 
Vietnam.

When the case came before the Board in May 1998 it was noted, 
in part, that there were no medical findings at all in regard 
to whether or not the veteran has a current disability of or 
related to malaria.  Accordingly, the case was remanded, in 
part, for a new VA medical examination to determine whether 
there was any medical evidence to show a recent relapse of 
malaria.  Also, the examiner was to express an opinion in 
regard to the veteran's claim that his fever, vision loss, 
rotting teeth, and stomach problems were secondary to his 
service-connected malaria.  

Following the Board's remand, the veteran underwent a VA 
examination for infectious, immune, and nutritional 
disabilities in July 1998.  The examiner noted that the 
veteran's claims file was reviewed in conjunction with the 
examination.  At this examination, the veteran reported that 
ever since his separation from service he continued to have 
problems with fever and chills approximately once per week.  
When questioned about duration, he stated that they lasted 
approximately two to three hours.  It was further noted that 
the veteran did not know of any symptoms associated with 
these attacks.  The veteran denied any dark urine or 
difficulty urinating.  He also denied any change in his 
stools.  His current, ongoing problems were noted to include 
gastroesophageal disorder, osteoarthritis, post-traumatic 
stress disorder (PTSD), bilateral cataracts, hemorrhoids with 
status post hemorrhoid-ectomy in January 1998, and skin tag 
removal.  It was further noted that the veteran denied 
headaches or dizziness associated with the attacks of fever 
and chills.  The examiner stated that there was no 
association between joint pain and the veteran's attacks of 
fever and chills.  There was also no association between 
dizziness and the veteran's attacks of fever and chills.  It 
was noted that the veteran stated his appetite was good and 
that he was eating well.

On physical examination, the examiner noted that the veteran 
appeared anxious, but otherwise comfortable.  The veteran's 
temperature was noted to be 98.4.  His blood pressure was 
132/80.  Conjunctivae and skin were clear.  There was no 
evidence of anemia, or vitamin deficiency.  Abdominal 
examination was benign.  There was no organomegaly.  His 
spleen was not palpable.  The examiner found no tenderness in 
the left upper quadrant of the veteran's abdomen.  Bowel 
sounds were positive.  The veteran's heart had a regular 
sinus rhythm, with no murmur or gallop present.  The examiner 
also reviewed the results of various "CBC" tests.  Based on 
the foregoing, the examiner found no evidence of ongoing 
malaria at the time or the examination, and, therefore, no 
evidence of secondary problems related to the malaria.

Thereafter, the RO confirmed and continued the assigned 
noncompensable rating for the veteran's malaria in a December 
1998 rating decision and concurrent Supplemental Statement of 
the Case.  The RO also found that the veteran was not 
entitled to service connection for rotten teeth, poor vision, 
or stomach problems, as secondary to the service-connected 
malaria.


Legal Criteria.  Under 38 C.F.R. § 4.88b, Diagnostic Code 
6304, malaria as an active disease is assigned a 100 percent 
evaluation.  Thereafter, the residuals, such as liver or 
spleen damage, are rated under the appropriate system.  
(Note: The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.)  38 C.F.R. § 
4.88b, Diagnostic Code 6304.  This criteria was changed in 
August 1996.  61 FR 39873 (July 31, 1996).  As this change 
was made prior to the veteran's claim for an increased 
rating, no determination of criteria most favorable to the 
veteran is warranted under Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  


Analysis.  As stated above, the July 1998 VA examination 
found no evidence of ongoing malaria at the time or the 
examination, and, therefore, no evidence of secondary 
problems related to the malaria.  Accordingly, there is no 
basis to award the veteran a compensable disability rating 
for his malaria under the criteria found at 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  Therefore, the veteran's 
claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a wound to the right buttock is denied.

Entitlement to a compensable disability rating for malaria is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

